Citation Nr: 1538472	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-00 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a left ankle disability, to include as due to knee disabilities.

3.  Entitlement to service connection for a right ankle disability, to include as due to knee disabilities.

4.  Entitlement to service connection for scars of the left upper extremity.

5.  Entitlement to service connection for a cardiac disability.

6.  Entitlement to service connection for hay fever.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for chronic bronchitis, to include as secondary to sinusitis and service-connected allergic rhinitis.

9.  Entitlement to service connection for fibromyalgia.

10.  Entitlement to service connection for a sleep disorder other than sleep apnea, to include narcolepsy as secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claims are currently within the jurisdiction of the St. Petersburg RO.  

In June 2011 the Board remanded the case for further action by the originating agency.

The Veteran testified before the undersigned Veterans Law Judge at the RO in May 2013.  He also testified before a decision review officer (DRO) at the RO in September 2009.  Transcripts of both hearings are of record.

In July 2013 the Board again remanded the case for further development.

In October 2013 the Veteran was granted entitlement to service connection for a mood disorder.  As such, this issue is no longer before the Board.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss; and claims of service connection for a left ankle disability, right ankle disability, scars of the left upper extremity, a cardiac disability, hay fever, sinusitis, chronic bronchitis, and a sleep disorder other than sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War from August 2001 to December 2001.
 
2.  The Veteran's fibromyalgia has been manifest for six months or more to a degree of 10 percent or more.


CONCLUSION OF LAW

Fibromyalgia is presumed to have been incurred during active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

Persian Gulf Veteran means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e).

For purposes of section 3.317, there are two types of qualifying chronic disabilities: undiagnosed illnesses and medically unexplained chronic multi-symptom illnesses.  38 C.F.R. § 3.317(a)(2).  A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

The Veteran seeks entitlement to service connection for fibromyalgia.  He served at an airbase in Kuwait from August 2001 to December 2001.  Thus, the Veteran is a Persian Gulf Veteran.

Post service treatment records reveal that the Veteran has been diagnosed with fibromyalgia and that the Veteran was prescribed medication for fibromyalgia on multiple occasions, including February 2009, June 2009, and August 2009.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, a 10 percent evaluation for fibromyalgia is warranted when the condition requires continuous medication.

Service connection for fibromyalgia is warranted.  The Veteran served in the Persian Gulf, has been diagnosed with fibromyalgia, and the disability manifested symptoms to a degree of 10 percent or more.  Thus, service connection for fibromyalgia is granted.

ORDER

Service connection for fibromyalgia is granted.

REMAND

In July 2013 the Board ordered that additional VA treatment records be obtained in and associated with the claims file.  In particular, the Board ordered that a copy of the audiogram performed in connection with the December 2007 audio consultation be obtained.  Review of the claims file reveals that additional VA treatment records have been obtained and associated with the claims file; however, the audiogram associated with the December 2007 audio consultation is not of record.  As such, remand is necessary to attempt to obtain this record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).

In August 2013 the Veteran submitted authorization for VA to obtain and associate with the claims file treatment records from St. Anthony's Hospital.  The statement states "01/2007    08/2013."  The Veteran also submitted authorization for VA to obtain and associate with the claims file treatment records from Bayfront Health in St. Petersburg also stating "01/2007    08/2013."  Review of the claims file, prior to the submission of the authorization, reveals incomplete records from these providers that are dated between the dates provided by the Veteran.  As such, it is unclear whether the Veteran requests that records from January 2007 to August 2013 or records solely dated in the identified months be associated with the claims file.  In addition, there is no indication that attempts have been made to obtain complete treatment records from these providers subsequent to the releases submitted by the Veteran.  On remand, attempts must be made to obtain complete treatment records regarding the Veteran from St. Anthony's Hospital and Bayfront Health from January 2007 to the present.  38 C.F.R. § 3.159.

As the claims are being returned on remand, the VA treatment records regarding the Veteran should be updated to include the records since November 2014.  Id.

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  As this remand orders attempts to obtain and associate with the claims file additional treatment records, the claims file must be returned to the examiner(s) who performed the examinations in September 2013 for preparation of an addendum.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain and associate with the claims file the audiogram associated with the December 2007 audio consultation.  If the record is unavailable a finding as to it availability should be made.

2.  Take all appropriate action to obtain and associate with the claims file complete treatment records regarding the Veteran from St. Anthony's Hospital and Bayfront Health.  

3.  Take all appropriate action to obtain and associate with the claims file VA treatment records dated since November 2014.

4.  Thereafter, return the claims folder and copies of all pertinent records to the examiner(s) who prepared the September 2013 opinions so that an addendum may be prepared.  If that examiner(s) is unavailable, refer the claims folder to an appropriate examiner(s) to obtain the addendum.  If the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination.  The Veteran's VA claims file must be furnished to the examiner(s) or the examiners' designee for use in the study of this case.

a.  The examiner should provide an opinion addressing whether it is at least as likely as not (50 percent or better probability) that any currently present ankle disabilities are etiologically related to any incident of active duty service, to include the Veteran's sprains of the right and left ankles in May and August 1987. 

b.  The examiner should also describe the appearance of any scars on the Veteran's left hand and forearm.  The examiner should then provide an opinion addressing whether it is at least as likely as not (50 percent or better probability) that any currently present scars of the left upper extremity are etiologically related to any incident of active duty service, to include the Veteran's reports of putting his hand through a glass window while on travel duty in Thailand in 1998.  For the purposes of the requested medical opinion, the examiner should accept the Veteran's reports of the left arm injury as true. 

c.  The examiner should provide opinions addressing the following:

i)  Does the Veteran have a chronic cardiac disability?

ii)  If a cardiac disability is present, is it at least as likely as not (50 percent or better probability) etiologically related to any incident of active duty service, to include the Veteran's treatment and hospitalization for chest pain in 1985 and 1988 and the findings of paroxysmal atrial tachycardia (PAT) and early repolarization upon EKGs in 1985 and 1988. 

d.  The examiner should provide opinions addressing the following:

i)  Does the Veteran manifest a current chronic seasonal allergic disability (claimed as hay fever) that is separate and distinct from the service-connected allergic rhinitis?

ii)  Does the Veteran manifest chronic bronchitis and/or sinusitis?

iii)  Does the Veteran manifest narcolepsy that is separate and distinct from the service-connected obstructive sleep apnea?

iv) With respect to any diagnosed hay fever, bronchitis, sinusitis, and/or narcolepsy, is it at least as likely as not (50 percent or better probability) that the conditions are etiologically related to any incident of active duty service, to include the multiple findings of upper respiratory infections, bronchitis, and sinusitis during active duty service and the Veteran's treatment for sleeping difficulties in 1984?

v)  If chronic bronchitis is diagnosed, is it caused or aggravated by service-connected allergic rhinitis and/or sinusitis?

vi)  If narcolepsy is diagnosed, is it caused or aggravated by service-connected obstructive sleep apnea?

A full rationale (i.e. basis) for any expressed medical opinions must be provided.

5.  Thereafter, readjudicate the claims on appeal.  If any benefit sought is not granted, provide the Veteran and his representative a SSOC before returning the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


